Citation Nr: 0813373	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which, in part, continued a 10 
percent disability rating for service-connected PTSD. 

In August 2007, the veteran attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

PTSD is manifested by occupational, social and sleep 
impairment with GAF scores ranging from 65 to 70.


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated September 2006, the agency of original 
jurisdiction (AOJ) informed the veteran of the evidence 
needed to substantiate the claims, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The letter told the veteran 
that he could send VA information that pertained to his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
        
The veteran has substantiated his veteran's status, and his 
entitlement to service connection.  Hence notice on the first 
three Dingess elements is not necessary.  The September 2006 
letter contained notice as to the effective date and rating 
elements as required by Dingess.

The Court has further held that, at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The September 2006 letter told the veteran that to 
substantiate the claim, he needed evidence that the 
disability had worsened.  The letter also invited him to 
submit evidence of the impact of the disability on 
employment.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

At his August 2007 hearing, the veteran testified that his 
service-connected PTSD severely affected his daily life.  
This statement demonstrated actual knowledge that the impact 
of his disabilities on daily life could substantiate the 
claims.

PTSD is not rated on the basis of test results or a specific 
measurement.  Hence no further notice was required on the 
second Vazques element.

The 2007 letter provided notice on the third and fourth 
Vazquez elements.  It told him that percentage ratings were 
provided in accordance with criteria contained in the rating 
schedule.  The letter provided examples of evidence that 
could be used to substantiate the claim.  The letter told him 
that he could submit this evidence, and offered VA assistance 
in obtaining evidence.

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II.  

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records; 
nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in August 
1992, September 1994 and September 2006.  No changes have 
been reported in the disabilities since the most recent 
examination.

The facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. §5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

VA will also consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Factual Background

In September 1994 the veteran underwent a VA examination for 
PTSD.  On examination, his mood was slightly dysphoric; his 
affect was somewhat serious but congruent to thought.  He 
reported some difficulties with memory and concentration.  He 
had occasional depression but denied suicidal thoughts.  He 
reported increased irritability.  He denied any loss of time 
from gainful work and had consistent employment.  His 
relationship with his family appeared to be intact and 
supportive.  The examiner noted that the veteran's 
relationships appeared to be limited to his immediate family 
with the exception of one friend.  A Global Assessment 
Functioning (GAF) score of 70 was reported.

In March 2006 the veteran presented to a VA Medical Center 
(VAMC) for treatment of PTSD.  He reported divorcing his wife 
in 2001 and that he had been abusing alcohol for the past 4 
years.  He had mood instability and an exacerbation of his 
PTSD symptoms.  The diagnosis was chronic, severe PTSD and 
alcohol abuse versus dependence.  A GAF of 65 was reported.

In a June 2006 letter a readjustment counseling therapist at 
a Vet Center stated that the veteran presented for treatment 
to address his problematic issues such as nightmares, 
reactivity to external cues and intrusive thoughts pertaining 
to a traumatic event he experienced in the Persian Gulf War.

In August 2006 the veteran presented to the VAMC for 
treatment.  He reported a decrease in anxiety and that he was 
able to handle work stress.  The diagnosis was moderate, 
chronic PTSD.  A GAF of 70 was reported.

In September 2006 the veteran underwent a VA examination.  
The examiner noted that since 1994 the veteran had remained 
in consistent full-time employment at 2 separate 
institutions.  However, the veteran did experience multiple 
problems interacting with staff members.  He also reported 
experiencing intrusive thoughts from the SCUD missile attack 
in 1991.  From 1994 to 1997 he managed his symptoms by 
drinking alcohol.  

The veteran currently worked as a letter carrier and reported 
that as long as he was alone he was able to control his 
temper and frustration level.  At times though, he lost his 
temper at work getting into frequent arguments with 
coworkers.  The examiner noted that there had been at least 
one occasion of lost time at work due to psychiatric symptoms 
but no decreased productivity at his current employment.  The 
veteran stated that he divorced his first wife in 2001 and 
was currently dating his girlfriend for the past 11 months.  
He also remained in contact with family members.  

On examination, his affect was anxious and he complained of 
experiencing sleep difficulties.  He also experienced 
intrusive thoughts, anger outbursts, survivor guilt and 
endorsed symptoms of worthlessness.  He experienced 
nightmares about Desert Storm and had occasional flashbacks.  
He had difficulties with crowds and trusting others.  He 
avoided discussing his Desert Storm experience as well as the 
news about the current Iraq War.  He reported experiencing 
symptoms of hypervigilence.  While currently denying any 
suicidal ideation, from 2002 to 2003 he had a lengthy history 
of suicidal ideation.  The veteran perceived his current 
symptoms to be mild to moderate which was consistent with his 
presentation.  

The examiner noted that the veteran had experienced an 
increase in symptoms between his last examination in 1994 and 
2006.  This was also the period of time when he had increased 
alcohol dependence and stress in his personal life, all which 
likely increased its severity.  

Since undergoing treatment in 2006, the veteran had better 
control as his symptoms were improving, not worsening.  The 
examiner noted that when not working, the veteran spent his 
time isolated from others, despite maintaining a good 
relationship with his partner.  The diagnosis was mild to 
moderate PTSD.  A GAF of 70 was reported.

In a February 2007 letter, the Vet Center therapist who had 
previously written, stated that through the course of the 
veteran's early treatment he was successful in stopping the 
abuse of alcohol as a way to self medicate.  His prescription 
medication was successful in shortening the duration of his 
anxiety attacks but he still had numerous intrusive thoughts 
related to trauma.  

The veteran also reported many issues related to his place of 
employment as he had difficulty accepting and trusting his 
direct supervisor's authority.  He reported an episode where 
he walked off the job because of this difficulty.  
Subsequently, the Post Office put him in a program where he 
could be excused from working if he felt overwhelmed by his 
stress without repercussion.  

The therapist stated that the veteran had made progress in 
the treatment as he identified his problems and errant coping 
techniques.  However, Mr. Britt cautioned that these 
improvements are only temporary due to the fact that they are 
a result of his basic progress in treatment and his use of 
prescription medication.  Further, he had not yet implemented 
any long term positive coping strategies which would be 
successful in maintaining the gains from his treatment to 
date.

At his August 2007 hearing, the veteran testified that he 
believed his PTSD interfered with his employability to the 
point where he had been counseled and that he had problems at 
work that were directly related to his PTSD.  Last summer he 
was off of work for a week and a half after he walked off the 
floor.  He also stated that he did not have any social 
activities or social functioning.  



Analysis

In order to receive a 30 percent rating for PTSD, the 
evidence must show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
characteristic symptomatology. 

The veteran's GAF scores have ranged between 65 and 70.  Such 
scores reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. 

Despite the relatively high GAF scores, examiners and 
treatment providers have, however, described the veteran's 
symptoms as being between mild and moderate with one 
treatment provider finding severe symptomatology.  The 
veteran was noted to have occupational and sleep impairment 
at his September 2006 VA examination consistent with the 
symptomatology discussed in the criteria for a 30 percent 
rating.  The examiner also noted that the veteran spent his 
time isolated from others when not working.  Although staged 
ratings are possible in an increased rating claim, the most 
recent evidence is deemed to be the most probative.  The most 
recent examiner found mild to moderate symptoms.  

The Board finds that the veteran's overall symptomatology 
more closely approximates the criteria for a 30 percent 
rating than for a 10 percent evaluation.  38 C.F.R. §§ 4.7, 
4.21, 4.130, Code 9411.

The Board has considered entitlement to an evaluation in 
excess of 30 percent.  The symptoms listed in the criteria 
for a 50 percent evaluation are not intended to serve as an 
exhaustive list, but as examples of the type of 
symptomatology that would warrant that evaluation, but 
without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational and social impairment 
equivalent to that which would be caused by those listed in 
the rating criteria the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, at 442.

The veteran did not display most of the characteristic 
symptomatology discussed in the criteria for a 50 percent 
evaluation, such as abnormal speech, difficulty in 
understanding complex commands, impairment of long term 
memory, impaired judgment or abstract thinking, although 
there is evidence of disturbances of mood.  Given that the 
veteran's level of disability has generally been found to be 
in the mild to moderate range, a 50 percent rating is not 
warranted.

Furthermore, this case does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards for this 
period.  38 C.F.R. § 3.321(b) (2007).  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization. 

Again, the veteran is currently employed full time at the 
U.S. Postal Service.  The veteran has reported many issues 
related to his place of employment as he had difficulty 
accepting and trusting his direct supervisor's authority.  
The VA examiner also noted that there had been at least one 
occasion of lost time at work due to psychiatric symptoms.  
However, the schedular evaluation is intended to compensate 
for considerable loss of working time.  38 C.F.R. § 4.2.  
Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown.  Further, the 
record does not reflect recent hospitalization for PTSD.  
Therefore, in considering the current severity of his 
disability, frequent hospitalization has not been shown and 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).







	(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to an increased evaluation of 30 percent for PTSD 
is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


